DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-51, 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 34 and 53 recite the limitation	training a machine learning model based upon the training dataset; 	assessing, using the trained machine learning model, a characteristic of the second plant based upon the third electrical signal.	and	training the machine learning model, using the training dataset, to assess a characteristic of a second plant based upon a third electrical signal obtained from the second plant, 	respectively 	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Figure 7 as well as Table 1 and Table 2 corresponding to the claimed limitation.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	obtaining a training dataset, wherein the training dataset comprises first data characterising a first electrical signal obtained from a first plant during a first time period when a stressor is present in the first plant or in a growth environment of the first plant, second data characterising a second electrical signal obtained from the first plant during a second time period when a stressor is not present in the first plant or in the growth environment of the first plant, and third data indicative of a characteristic of the first plant during the first time period and a characteristic of the first plant during the second time period;		obtaining a third electrical signal from a second plant; and 	does not integrate into a practical application because these limitations are viewed as mere data gathering and viewed as insignificant extrasolution activity necessary to implement the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using obtaining data is viewed mere data gathering and is viewed as insignificant extrasolution activity.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Gillberg (US 2022/0075344 A1)	Miresmailli (US 2017/0032258 A1)	Moshelion (US 2017/0042098 A1)	Considering the claim as a whole, the claim is viewed as merely training and assessing data and therefore does not impose a meaningful limitation describing what problem is being remedied or solved. 	With respect to Claims 49 recite the limitation	assess a characteristic of the second plant based upon the machine learning model and the third electrical signal.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Figure 7 as well as Table 1 and Table 2 corresponding to the claimed limitation.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	a computer readable storage medium storing a machine learning model, wherein the machine learning model has been trained using a training dataset, wherein the training dataset comprises first data characterising a first electrical signal obtained from a first plant during a first time period when a stressor is present in the first plant or in a growth environment of the first plant, second data characterising a second electrical signal obtained from the first plant during a second time period when a stressor is not present in the first plant or in the growth environment of the first plant, and third data indicative of a characteristic of the first plant during the first time period and a characteristic of the first plant during the second time period; 	a capture device configured to sense a third electrical signal from a second plant; and 	a processor configured	does not integrate into a practical application because these limitations are viewed as mere data gathering and viewed as insignificant extrasolution activity necessary to implement the abstract idea as well as using generic structures that function is a routine and conventional way.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using obtaining data is viewed mere data gathering and is viewed as insignificant extrasolution activity using generic structures.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Gillberg (US 2022/0075344 A1)	Miresmailli (US 2017/0032258 A1)	Moshelion (US 2017/0042098 A1)	Considering the claim as a whole, the claim is viewed as merely training and assessing data and therefore does not impose a meaningful limitation describing what problem is being remedied or solved.	Dependent claims 35-48, 50-51 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, because:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 35-48, 50-51 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea or further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 43 recite multiple “and/or” so it is not clear how those conjunctions are supposed to be applied and is therefore indefinite.  Examiner recommends amending the limitation to “wherein the stressor is configured to at least one of:”	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-36, 44-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg (US 2022/0075344 A1) in view of Miresmailli (US 2017/0032258 A1).

	With respect to Claim 34 Gillberg teaches	A method of assessing a characteristic of a plant, comprising: 	obtaining a training dataset, wherein the training dataset comprises first data characterising a first electrical signal obtained from a first plant during a first time period when a stressor is present in the first plant or in a growth environment of the first plant, second data characterising a second electrical signal obtained from the first plant during a second time period when a stressor is not present in the first plant or in the growth environment of the first plant, and third data indicative of a characteristic of the first plant during the first time period and a characteristic of the first plant during the second time period; (See Para[0015]-[0022] and [0139] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;  Optionally, the values of the first set of environmental parameters for the plurality of points in the test area are measured by sensors, comprising at least one of light sensors, temperature sensors, precipitation sensors, air content sensors and soil content sensors. The term “sensors” used herein relates to a device that detects (and possibly responds to) signals, stimuli or changes in environmental parameters of a given system, or the environment in general, and provides a corresponding output. The output is generally a signal that can be converted to human-readable display at the sensor location or transmitted electronically over a network for reading or further processing. Additionally, the sensor may include any device which can provide a form of perceived perceptual information. Examiner has interpreted the location as the third data)	training a machine learning model based upon the training dataset (See Para[0177] and Fig 3); 	However Gillberg is silent to the language of	obtaining a third electrical signal from a second plant; and 	assessing, using the trained machine learning model, a characteristic of the second plant based upon the third electrical signal.	Nevertheless Miresmailli teaches	obtaining a third electrical signal from a second plant; and (See Para[0033] receiving crop assessment sensor data captured for each plant of a second plurality of plants, the crop assessment sensor data related to at least one plant-related parameter;)	assessing, using the trained machine learning model, a characteristic of the second plant based upon the third electrical signal (See Para[0034] applying the predictive model to the crop assessment sensor data captured for each plant of a second plurality of plants, to provide a prediction of which plants of the second plurality of plants will deteriorate in health within a future time period; and).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and obtain a signal form a second plant and assess such as that of Miresmailli	One of ordinary skill would have been motivated to modify Gillberg in order to determine which plants will deteriorate in health within a future time period;	With respect to Claim 35 Gillberg teaches	The method of claim 34, 	wherein obtaining the training dataset comprises: 	introducing the stressor to the first plant or the growth environment of the first plant;  (See Para[0015]-[0022] and [0139] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;	obtaining the first electrical signal from the first plant during the first time period when the stressor is being applied to the first plant or the growth environment of the first plant; and (See Para[0015]-[0022] and [0139])	obtaining the second electrical signal from the first plant during the second time period when the stressor is not applied to the first plant or the growth environment of the first plant. (See Para[0015]-[0022] and [0139])

	With respect to Claim 36 Gillberg teaches	The method of claim 34, 	wherein obtaining the training dataset further comprises: processing the first electrical signal to generate the first data; and processing the second electrical signal to generate the second data. (See Para[0015]-[0022] and [0139])

	With respect to Claim 44 Gillberg teaches	The method of claim 34, 	wherein assessing a characteristic of the second plant based upon the third electrical signal comprises: 	processing the third electrical signal to generate data characterising the third electrical signal; and (See Para[0107])	providing the generated data as input data to the trained machine learning model. (See Para[0107])

	With respect to Claim 45 Gillberg teaches	The method of claim 34, 	wherein the training dataset further comprises environmental data characterising the growth environment of the first plant during the first and the second time periods. (See Para[0015]-[0022])

	With respect to Claim 46 Gillberg is silent to the langauge of	The method of claim 45, further comprising: 	obtaining environmental data characterising a growth environment of the second plant; 	assessing, using the trained machine learning model, the characteristic of the second plant based upon the third electrical signal and the environmental data characterising the growth environment of the second plant.	Nevertheless Miresmalilli teaches	obtaining environmental data characterising a growth environment of the second plant; (See Para[0034])	assessing, using the trained machine learning model, the characteristic of the second plant based upon the third electrical signal and the environmental data characterising the growth environment of the second plant. (See Para[0034] applying the predictive model to the crop assessment sensor data captured for each plant of a second plurality of plants, to provide a prediction of which plants of the second plurality of plants will deteriorate in health within a future time period; and).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and assess such as that of Miresmailli	One of ordinary skill would have been motivated to modify Gillberg in order to determine which plants will deteriorate in health within a future time period;

	With respect to Claim 47 Gillberg is silent to the language of	The method of claim 34, further comprising: 	generating plant data indicative of an assessment result of the characteristic of the second plant.	Nevertheless Miresmalilli teaches	generating plant data indicative of an assessment result of the characteristic of the second plant. (See Para[0034] applying the predictive model to the crop assessment sensor data captured for each plant of a second plurality of plants, to provide a prediction of which plants of the second plurality of plants will deteriorate in health within a future time period; and).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and assess such as that of Miresmailli	One of ordinary skill would have been motivated to modify Gillberg in order to determine which plants will deteriorate in health within a future time period;

	With respect to Claim 48 Gillberg is silent to the language of	The method of claim 47, further comprising: 	generating a plant control signal based upon the plant data, wherein the plant control signal is configured to change a growth environment of the second plant.	Nevertheless Miresmailli teaches	generating a plant control signal based upon the plant data, wherein the plant control signal is configured to change a growth environment of the second plant (See Para[0105] For example, at 960 (see FIG. 9), commands are transmitted to the mobile sensory platform to cause it to implement one or more interventions in order to attempt to remediate an adverse condition affecting one or more of the plants. For example, at 960 DPU 540 could command mobile sensory platform 510 to disperse a bio-control agent.). 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and generate a plant control signal such as that of Miresmailli.	One of ordinary skill would have been motivated to modify Gillberg in order to remidate an adverse condition and produce productive and healthy plants.

	With respect to Claim 49 Gillberg teaches	An apparatus for assessing a characteristic of a plant comprising: 	a computer readable storage medium storing a machine learning model (See Para[0173]), wherein the machine learning model has been trained using a training dataset, wherein the training dataset comprises first data characterising a first electrical signal obtained from a first plant during a first time period when a stressor is present in the first plant or in a growth environment of the first plant, second data characterising a second electrical signal obtained from the first plant during a second time period when a stressor is not present in the first plant or in the growth environment of the first plant, and third data indicative of a characteristic of the first plant during the first time period and a characteristic of the first plant during the second time period; (See Para[0015]-[0022] and [0139] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;  Optionally, the values of the first set of environmental parameters for the plurality of points in the test area are measured by sensors, comprising at least one of light sensors, temperature sensors, precipitation sensors, air content sensors and soil content sensors. The term “sensors” used herein relates to a device that detects (and possibly responds to) signals, stimuli or changes in environmental parameters of a given system, or the environment in general, and provides a corresponding output. The output is generally a signal that can be converted to human-readable display at the sensor location or transmitted electronically over a network for reading or further processing. Additionally, the sensor may include any device which can provide a form of perceived perceptual information. Para[0177] and Fig 3. Examiner has interpreted the location as the third data. )	a capture device configured to (See [0139] Optionally, the values of the first set of environmental parameters for the plurality of points in the test area are measured by sensors, comprising at least one of light sensors, temperature sensors, precipitation sensors, air content sensors and soil content sensors. The term “sensors” used herein relates to a device that detects (and possibly responds to) signals, stimuli or changes in environmental parameters of a given system, or the environment in general, and provides a corresponding output. The output is generally a signal that can be converted to human-readable display at the sensor location or transmitted electronically over a network for reading or further processing. Additionally, the sensor may include any device which can provide a form of perceived perceptual information)		a processor configured to (See Para[0173))		However Gillberg is silent to the language of	sense a third electrical signal from a second plant; and 	assess a characteristic of the second plant based upon the machine learning model and the third electrical signal.	Nevertheless Miresmailli teaches	sense a third electrical signal from a second plant; and (See Para[0033] receiving crop assessment sensor data captured for each plant of a second plurality of plants, the crop assessment sensor data related to at least one plant-related parameter;)	assess a characteristic of the second plant based upon the machine learning model and the third electrical signal (See Para[0034] applying the predictive model to the crop assessment sensor data captured for each plant of a second plurality of plants, to provide a prediction of which plants of the second plurality of plants will deteriorate in health within a future time period; and).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and obtain a signal form a second plant and assess such as that of Miresmailli	One of ordinary skill would have been motivated to modify Gillberg in order to determine which plants will deteriorate in health within a future time period;
	With respect to Claim 50 Gillberg teaches	The apparatus of claim 49, 	wherein the computer readable storage medium is configured to store a first machine learning model which has been trained by a first training dataset for assessing a first characteristic of a plant, and a second machine learning model which has been trained by a second training dataset for assessing a second different characteristic of a plant, and wherein the first training dataset further comprises first environmental data characterising a first condition of the growth environment, and the second training dataset further comprises second environmental data characterising a second different condition of the growth environment. (See Para[0015]-[0022] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;)

	With respect to Claim 51 Gillberg teaches	The apparatus of claim 49, 	wherein the computer readable storage medium is configured to store a first machine learning model which has been trained by a first training dataset for assessing a first characteristic of a plant, and a second machine learning model which has been trained by a second training dataset for assessing the first characteristic of a plant, and wherein the first training dataset further comprises first environmental data characterising a first condition of the growth environment, and the second training dataset further comprises second environmental data characterising a second different condition of the growth environment. (See Para[0015]-[0022] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;)

	With respect to Claim 52 Gillberg is silent to the language of	A system comprising: 	an apparatus according to claim 49, and 	a plant control system configured to automatically change a growth environment of the second plant based upon the assessed characteristic of the second plant.	Nevertheless Miresmailli teaches	a plant control system configured to automatically change a growth environment of the second plant based upon the assessed characteristic of the second plant. (See Para[0105] For example, at 960 (see FIG. 9), commands are transmitted to the mobile sensory platform to cause it to implement one or more interventions in order to attempt to remediate an adverse condition affecting one or more of the plants. For example, at 960 DPU 540 could command mobile sensory platform 510 to disperse a bio-control agent.). 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and have a plant control system such as that of Miresmailli.	One of ordinary skill would have been motivated to modify Gillberg in order to remediate an adverse condition and produce productive and healthy plants.	

	With respect to Claim 53 Gillberg teaches	A method of training a machine learning model for assessing a characteristic of a plant, the method comprising: 	obtaining a training dataset, wherein the training dataset comprises first data characterising a first electrical signal obtained from a first plant during a first time period when a stressor is present in the first plant or in a growth environment of the first plant, second data characterising a second electrical signal obtained from the first plant during a second time period when a stressor is not present in the first plant or in the growth environment of the first plant, and third data indicative of a characteristic of the first plant during the first time period and a characteristic of the first plant during the second time period; and (See Para[0015]-[0022] and [0139] defining at least one environmental recipe comprising values of a first set of environmental parameters; [0018] planting a plurality of plants to grow within the test area; [0019] adjusting environmental conditions for the test area according to the at least one environmental recipe; [0021] measuring the values of a first set of environmental parameters for a plurality of points in the test area to estimate the values of the first set of environmental parameters in the plurality of sub-areas;  Optionally, the values of the first set of environmental parameters for the plurality of points in the test area are measured by sensors, comprising at least one of light sensors, temperature sensors, precipitation sensors, air content sensors and soil content sensors. The term “sensors” used herein relates to a device that detects (and possibly responds to) signals, stimuli or changes in environmental parameters of a given system, or the environment in general, and provides a corresponding output. The output is generally a signal that can be converted to human-readable display at the sensor location or transmitted electronically over a network for reading or further processing. Additionally, the sensor may include any device which can provide a form of perceived perceptual information. Examiner has interpreted the location as the third data)	training the machine learning model, using the training dataset Para[0177] and Fig 3), to	However Gillberg is silent to the language of	assess a characteristic of a second plant based upon a third electrical signal obtained from the second plant.	Nevertheless Miresmailli teaches	assess a characteristic of a second plant based upon a third electrical signal obtained from the second plant.(See Para[0034] applying the predictive model to the crop assessment sensor data captured for each plant of a second plurality of plants, to provide a prediction of which plants of the second plurality of plants will deteriorate in health within a future time period; and).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and and assess such as that of Miresmailli	One of ordinary skill would have been motivated to modify Gillberg in order to determine which plants will deteriorate in health within a future time period;
Claim(s) 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg (US 2022/0075344 A1) in view of Miresmailli (US 2017/0032258 A1) as applied to claim 34 above, and further in view of Moshelion (US 2017/0042098 A1).
	With respect to Claim 37 Gillberg is silent to the language of	The method of claim 36, 	wherein processing the first electrical signal to generate the first data comprises: performing signal conditioning on the first electrical signal.	Nevertheless Moshelion teaches	wherein processing the first electrical signal to generate the first data comprises: performing signal conditioning on the first electrical signal (See Para[0106] The processing preferably includes filtering device-related noise from the signals.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg  and perform signal conditioning such as that of Moshelion.	One of ordinary skill would have been motivated to modify Gillberg in order to remove noise and improve accuracy.

	With respect to Claim 38 Gillberg is silent to the language of	The method of claim 36, 	wherein processing the first electrical signal to generate the first data comprises: obtaining data samples from the first electrical signal at a predetermined sampling frequency.	Nevertheless Moshelion teaches	wherein processing the first electrical signal to generate the first data comprises: obtaining data samples from the first electrical signal at a predetermined sampling frequency. (See Para[0106] The processing station 8 includes a CPU 38 including a multiplexer 40 that sequentially sends each of the input signals to an analog to digital converter 42 that samples the input signals at predetermined times and at predetermined frequencies. The sampling frequency may be for example, every 12 hours, more preferably, more preferably, more preferably, even more preferably, still more preferably, every two hours, every hour, every 10 minutes, 5minutes or every minute, every 30 seconds or every 10 seconds.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg  and perform at a predetermined sampling frequency such as that of Moshelion.	One of ordinary skill would have been motivated to modify Gillberg in order to have consistent reliable data.

	With respect to Claim 39 Gillberg is silent to the language of	The method of claim 38, 	wherein at least one of the data samples comprises a data segment obtained by applying a window function to the first electrical signal.	Nevertheless Moshelion teaches	wherein at least one of the data samples comprises a data segment obtained by applying a window function to the first electrical signal. (See Para[0132]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg  wherein at least one of the data samples comprises a data segment obtained by applying a window function to the first electrical signal such as that of Moshelion.	One of ordinary skill would have been motivated to modify Gillberg in order to produce accurate and smooth results.

	With respect to Claim 40 Gillberg is silent to the language of	The method of claim 39, 	wherein processing the first electrical signal to generate the first data further comprises: 	extracting at least one characterizing feature from each data segment, and wherein the first data comprises the at least one characterizing feature.	Nevertheless Moshelion teaches	extracting at least one characterizing feature from each data segment, and wherein the first data comprises the at least one characterizing feature. (See Para[0132])  Examiner has viewed the data within the window as a characterizing feature.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg and extract at least one characterizing feature from each data segment, and wherein the first data comprises the at least one characterizing feature such as that of Moshelion.	One of ordinary skill would have been motivated to modify Gillberg in order to produce relevant data which are accurate.

	With respect to Claim 41 Gillberg teaches	The method of claim 38, 	wherein obtaining the training dataset further comprises: labelling the data samples using the third data.( See Para[0020] defining a plurality of spatial sub-areas within the test area, wherein within each sub-area the values of the first set of environmental parameters are within a predefined range;) 

	With respect to Claim 42 Gillberg teaches	The method of claim 40, 	wherein: obtaining the training dataset further comprises labelling the data samples using the third data; and  ( See Para[0020] defining a plurality of spatial sub-areas within the test area, wherein within each sub-area the values of the first set of environmental parameters are within a predefined range;)	the training dataset comprises a plurality of data entries, at least one of which comprising the at least one characterizing feature extracted from a respective data sample and a label of the same data sample. ( See Para[0020] defining a plurality of spatial sub-areas within the test area, wherein within each sub-area the values of the first set of environmental parameters are within a predefined range;)

	With respect to Claim 43 Gillberg is silent to the language of	The method of claim 34, 	wherein the stressor is configured to: 	affect a lighting condition of the first plant; and/or 	cause the first plant to have water stress; and/or cause the first plant to be infested by insects; and/or 	cause the first plant to be infected with a pathogen; and/or 	cause the first plant to have CO2 deficit; and/or 	cause the first plant to have excess or insufficient nutrients; and/or 	cause the first plant to have temperature stress; and/or 	cause the first plant to have salt stress; and/or prematurely cause or delay growth, flowering, or fruit maturing of the first plant.	Nevertheless Moshelion teaches	wherein the stressor is configured to: 	affect a lighting condition of the first plant; (See Para[0091] In one embodiment, the signals are processed over two or more time periods, where each of the two or more time periods is characterized by a set of one or more environmental conditions to which the plant population is exposed. During one time period, the environmental conditions may be control environmental conditions, while during another time period the environmental conditions may be stress conditions. The conditions can be set back to control in order to examine the plants' recovery from the stress. This scenario can be repeated by different combinations of stresses and recoveries. The environmental factors that may be altered between the two time periods include, for example, availability of water, humidity, temperature, irradiation, salinity, soil mineral content))	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillberg wherein the stessor is light such as that of Moshelion.	One of ordinary skill would have been motivated to modify Gillberg in order to observe how such stressor affect the plant.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863